                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                            Magistrate Case No. _ _}C)_
                                                                              ..   _q_,_,_1~-
                V.
                                                                    ORDER



         The financial ability of the defendant to retain counsel having been established by the

Court, and the defendant not having waived the appointment of counsel,

         IT IS on this __l_\_""~-- day of _ _ _-:S_IA_l-+J---------·' 2019

         ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.




                                             HONORABLE ANTHONY R. MAUTONE
                                             UNITED STATES MAGISTRATE JUDGE
